Citation Nr: 1217768	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a permanent 100 percent evaluation for service-connected coronary artery disease (CAD), to include the matter of whether the reduction of the rating for this service-connected disorder from 100 percent to 30 percent, effective from July 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

Previously, in February 2007, the RO granted service connection for CAD and assigned a 100 percent evaluation, effective October 6, 2006.  In an August 2007 statement of the case (SOC), the RO determined that the assigned 100 evaluation was not considered permanent.  In March 2010, the RO reduced the evaluation for the Veteran's service-connected CAD from 100 percent to 30 percent disabling, effective July 1, 2010.

In July 2010 and October 2011, the Board remanded the case so that appropriate notice could be provided regarding the RO's decision not to make the Veteran's 100 percent evaluation for his heart disability permanent.  The Board finds that the Appeals Management Center (AMC) has complied with the Remand Orders, and that neither the Veteran, nor his representative, has contended otherwise; therefore, it may proceed with its review of this appeal.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  In November 2009, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for CAD from a 100 percent schedular rating to 30 percent based on an improvement shown in his condition. 

2.  In March 2010, the RO reduced the 100 percent schedular evaluation assigned for CAD to 30 percent, effective July 1, 2010. 

3.  At the time of the reduction, a 100 percent evaluation for the Veteran's disability had been in effect since October 6, 2006, less than five years. 

4.  At the time of the reduction, material improvement under the ordinary conditions of life had been shown in the Veteran's disability, which was manifested by a workload of 7-9 METs and an ejection fraction of 55 percent. 

5.  There is no competent probative evidence establishing that the Veteran's service-connected CAD is permanent in nature.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent evaluation for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.343(a), 3.344(c), 4.1 - 4.7, 4.100, 4.104, Diagnostic Code (DC) 7005 (2011). 

2.  The criteria for the assignment of a permanent 100 percent disability rating for service-connected CAD have not been met.  38 U.S.C.A. §§ 1502, 5103A, 5107 (West 2002); 38 C.F.R. § 3.340, 3.343 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable rating for the service-connected CAD, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  [In any event, with regard to the propriety of the rating reduction aspect of the Veteran's appeal, the applicable notice provisions are set forth at 38 C.F.R. § 3.105(e) and, as discussed below, have been complied with.  Further, notice of the applicable regulation pertaining to the permanency aspect of the Veteran's appeal was provided to the Veteran in November 2011, and his appeal was then readjudicated by the agency of original jurisdiction.]  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has afforded the Veteran physical examinations and obtained medical opinions as to the severity of his heart disability.  VA examinations were conducted in April and July 2009; the Veteran contends that the July 2009 examination was inadequate.  The Board finds, however, that the record does not reflect that either examination was inadequate for rating purposes.  The examiners questioned the Veteran as to his medical history and symptomatology and completed a full examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

In February 2007, the RO granted service connection for CAD (claimed as right bundle branch block) and assigned a 100 percent rating, effective from October 6, 2006.  While this rating represents the maximum rating available for this condition (see AB v. Brown, 6 Vet. App. 35 (1993)), the basis of the Veteran's appeal pertains to the temporary nature of the award.  That is, the Veteran has requested that the rating be made permanent with no likelihood of improvement.

According to the August 2007 SOC, the RO determined that the assigned 100 percent evaluation was not considered permanent, but rather would be subject to further review.  The Veteran filed a substantive appeal to this determination in September 2007.  Subsequent to this, and during the pendency of this appeal, in March 2010, the RO reduced the evaluation for the Veteran's service-connected CAD from 100 percent to 30 percent disabling, effective from July 1, 2010.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  The Veteran was notified of the RO's proposed reduction in October 2009 and the reduction was carried out in March 2010, more than 60 days later.  The Veteran did not request a hearing.  Thus, the reduction was in accordance with the procedural requirements of 38 C.F.R. 
§ 3.105(e).

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain his total disability rating for the permanent disability.  38 C.F.R. § 3.327(b)(2)(iii). 

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).

The Veteran's 100 percent disability rating for his service-connected CAD was in effect from October 6, 2006 to July 1, 2010, less than five years.  Thus, consideration of provisions for adjudicating reductions of ratings that have continued for long periods at the same level, under 38 C.F.R. § 3.344(a) and (b), is not for application.  See 38 C.F.R. § 3.344.  Instead, an adequate reexamination that discloses improvement in the condition will warrant a reduction in rating.  See 38 C.F.R. § 3.344 (c).

The Veteran was provided with notice of 38 C.F.R. §§ 3.340 and 3.343 in the November 2011 supplemental statement of the case (SSOC).  While the Veteran did not receive a VCAA letter per se, the procedural framework and safeguards set forth in 38 C.F.R. § 3.343 were fully satisfied.  The November 2011 SSOC evaluated current findings in relation to the findings when the 100 percent rating was assigned and reached a conclusion about sustained improvement.  

The Veteran, through his attorney, contends that the reduction of his rating was improper because the VA "has declined to undertake definitive testing to determine the extent" of his heart disability.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Post-reduction evidence, however, may not be used to justify an improper reduction.

Here, the Veteran's CAD is rated under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 10 percent rating is warranted when the evidence shows workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is warranted for workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METS but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

The 100 percent evaluation the Veteran seeks to have restored was awarded based on a November 2006 VA examination.  That examination revealed a two-year history of shortness of breath, dizziness, chest pain, and easy fatigue.  An EKG showed left axis deviation with left anterior fascicular block and anterior ischemia.  An echocardiogram showed mildly reduced left ventricular systolic dysfunction, with an ejection fracture of 40 percent.  There were no other significant findings.  Based on this examination and the Veteran's reported medical history, the November 2006 VA examiner estimated that the Veteran's METs level was less than three, "walking 2 miles per hour, shaving."  Based on this evidence, the RO granted a 100 percent disability rating, effective October 6, 2006. 

The rating reduction was based on the results of April and July 2009 VA examinations.  At the April 2009 VA diabetes examination, the Veteran denied any history of cardiac symptoms.  Specifically, he denied chest pain, palpitations, shortness of breath, dyspnea on exertion, or dizziness.  He was not taking any medication for his heart disability.  He could not do prolonged walking or standing secondary to neuropathy pain.  He had retired 5-6 years earlier.  An EKG showed right bundle branch block.  The examiner found no evidence of CAD.  He declined to perform either an exercise treadmill test or an echocardiogram due to the negative history of heart disease.  

At the July 2009 VA heart disease examination, the Veteran denied angina, shortness of breath, fatigue, dizziness, or syncope attacks.  He was not receiving any treatment for his heart disability.  He also denied any overall functional impairment from this condition.  The examiner declined to perform a stress test due to the Veteran's hypertension and neuropathy disabilities.  An EKG showed a right bundle branch block and abnormal left axis deviation.  An echocardiogram showed that the ejection fraction of the left ventricle was 55 percent.  The examiner estimated that the Veteran's MET level was 7-9 because he was able to climb stairs at a moderate speed and saw wood. 
After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 100 percent to 30 percent, in the March 2010 rating decision, was proper.  Indeed, the April and July 2009 VA examinations showed improvement in the Veteran's service-connected CAD, as his estimated MET level improved from less than three to between seven and nine.  Although left ventricular dysfunction remains, his ejection fraction improved from 40 percent to 55 percent.  In addition, the evidence shows that his ability to function under the ordinary conditions of life has improved.  In this regard, the Veteran is now able to climb stairs and saw wood without suffering from cardiac-related symptoms like shortness of breath and fatigue, which represents a significant improvement.  

The Board acknowledges that the April and July 2009 VA examiners did not review the claims file.  However, the proposal to reduce the Veteran's disability rating, and the effectuation of the reduction, were based on a complete review of the Veteran's medical history, as reflected in the discussion in the October 2009 and March 2010 rating decisions.  Therefore, the Board finds that the reduction in the Veteran's disability rating was adequately based upon review of the entire history of the Veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In sum, the Board finds that the competent evidence of record, as detailed above, satisfies the lessened regulatory standards of 38 C.F.R. § 3.344(c), because adequate reexamination of the Veteran's disability rating disclosed improvement warranting a reduction in the rating.  Thus, the RO's reduction of the Veteran's disability rating for the service-connected CAD from 100 percent to 30 percent is found to be warranted by the evidence of record.  Furthermore, and on the basis of the finding by competent and credible evidence that the Veteran's CAD has improved, permanency of total impairment resulting from this disability has clearly not been shown.  38 C.F.R. § 3.340(b).  Thus, a finding of permanency of the 100 percent evaluation for service-connected CAD is not warranted.

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in favor of the Veteran, and the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

A finding that the reduction in the disability rating for the service-connected CAD from 100 percent to 30 percent, effective July 1, 2010, was improper is denied.

The claim for permanency of the 100 percent schedular rating for the service-connected CAD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


